Citation Nr: 0601890	
Decision Date: 01/23/06    Archive Date: 01/31/06	

DOCKET NO.  03-16 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to exposure to 
herbicide agents in Vietnam.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The veteran served on active duty from October 1953 to June 
1975, a portion of which represented service in the Republic 
of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

This case was previously before the Board in May 2005, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

Chronic obstructive pulmonary disease is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents of the veteran's 
period of active military service, including exposure to 
Agent Orange in the Republic of Vietnam.  


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 18 
Vet. App. at 121. 

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

In this case, in correspondence of August 2003 and May 2005, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence 
pertaining to his claim.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an April 
2003 Statement of the Case (SOC), and an August 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claim.  By way of these 
documents, they were also specifically informed of the 
cumulative evidence already provided to the VA, or obtained 
by VA on the veteran's behalf.  Additionally, the SOC 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, as well as postservice 
medical records and examination reports.  Under the 
circumstances of this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of his claim poses no risk of prejudice to him.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion, and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claim).  

Factual Background

At the time of a service medical examination in October 1955, 
the veteran gave a history of a "bad cold" in November 1953.  
A physical examination of the veteran's lungs and chest 
conducted at that time was within normal limits, as were 
radiographic studies of the veteran's chest.  No pertinent 
diagnosis was noted.  

Service clinical records dated in September 1961 reveal that 
the veteran was seen at that time for treatment of an upper 
respiratory infection.  By late September 1961, the veteran's 
only remaining symptom was nasal congestion.  

Radiographic studies of the veteran's chest conducted in 
December 1961 showed his heart and lungs to be entirely 
within normal limits.  

Service clinical records dated in February 1967 reveal that 
the veteran was seen at that time for treatment of an upper 
respiratory infection.  By late February 1967, it was noted 
that the veteran continued to experience problems with a 
cough.  However, at the time of evaluation, his chest was 
clear. 

In September 1968, the veteran was seen for treatment of an 
upper respiratory infection of three days' duration.  On 
physical examination, the veteran's lungs were clear.  The 
pertinent diagnosis noted was bronchitis. 

The following month, it was noted that radiographic studies 
of the veteran's chest had been consistent with pneumonia.  
Accordingly, the veteran was advised to return for further 
evaluation.  

Radiographic studies of the veteran's chest conducted in 
November 1968 revealed no significant abnormality. 

A service separation (retirement) examination conducted in 
January 1975 was negative for history, complaints, or 
abnormal findings indicative of a respiratory disorder.  At 
the time of examination, the veteran's lungs and chest were 
within normal limits, as were radiographic studies of the 
veteran's chest.  No pertinent diagnosis was noted.  

Service medical facility records covering the period from 
March 1989 to June 1990 show treatment during that time for 
what was eventually determined to be mycobacterium avium-
intracellulare pneumonia of the right upper lobe.  In March 
1989, the veteran was admitted to a service medical facility 
with a three-week history of shortness of breath and right 
upper lobe mass.  Noted at the time of admission was that the 
veteran had smoked up to three packs of cigarettes a day for 
the past 40 years.  However, he had recently quit smoking.  

At the time of hospital admission in late June 1989, the 
veteran gave a long history of tobacco use.  Additionally 
noted was a recent diagnosis of mycobacterium avium-
intracellulare right upper lobe pneumonia for which the 
veteran was to undergo surgical resection.  

At the time of hospital admission in late September 1989, the 
veteran gave a 120 pack/year history of smoking.  Noted at 
the time of admission was that the veteran was to undergo a 
lobectomy for treatment of his respiratory problems.  

In October 1989, the veteran underwent a right upper 
lobectomy with placement of chest tubes for treatment of 
mycobacterium avium-intracellulare pneumonia. 

During the course of VA outpatient treatment in July 2000, 
the veteran denied any problems with shortness of breath.  
Reportedly, in 1990, the veteran had undergone spirometric 
testing, culminating in a diagnosis of chronic obstructive 
pulmonary disease.  When questioned, the veteran stated that 
he was an ex-smoker, having quit in 1988.  Prior to that 
time, the veteran had apparently smoked one pack of 
cigarettes per day for a period of 40 years.  The pertinent 
diagnosis noted was chronic obstructive pulmonary disease. 

During the course of VA outpatient treatment in February 
2001, the veteran admitted that he continued to smoke 
approximately five cigarettes per day.  On physical 
examination, there was some diminishment of the veteran's 
upper lobe on the right side, with the remainder of the 
veteran's lungs clear and equal bilaterally, but diminished 
throughout.  The pertinent diagnoses noted were chronic 
obstructive pulmonary disease; tobacco abuse; and 
mycobacterium avium-intracellulare, with partial 
pneumonectomy on the right side.  At the time of evaluation, 
it was recommended that the veteran cease smoking.  However, 
the veteran indicated that he was "not interested."

During the course of a hearing before the undersigned Acting 
Veterans Law Judge in September 2003, the veteran offered 
testimony regarding the nature and etiology of his claimed 
respiratory problems.  

Analysis

The veteran in this case seeks service connection for chronic 
obstructive pulmonary disease, claimed as the residual of 
exposure to Agent Orange in the Republic of Vietnam.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  In order to establish service connection 
for a claimed disability or disabilities, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service (in this case, in the 
Republic of Vietnam), the following diseases shall be service 
connected, even though there is no record or such disease 
during service.  chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (i.e., cancers of 
the lung, bronchus, larynx, or trachea), chronic lymphocytic 
leukemia, or soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (2005).  These diseases shall become 
manifest to a degree of 10 percent or more any time after 
service, except chloracne, other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2005).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d) (2005).  

In the present case, service medical records fail to 
demonstrate the presence of chronic obstructive pulmonary 
disease, or, for that matter, other chronic respiratory 
pathology.  While on a number of occasions in service, the 
veteran received treatment for various upper respiratory 
infections, including bronchitis and pneumonia, these 
episodes were acute and transitory in nature, and resolved 
without residual disability.  As of the time of a service 
separation examination in January 1975, the veteran's lungs 
and chest were within normal limits, as were radiographic 
studies.  The earliest clinical indication of the presence of 
chronic respiratory pathology of any kind is revealed by 
service medical facility records dated in 1989, almost 
14 years following the veteran's discharge from service, at 
which time he received treatment (in the form of surgery) for 
mycobacterium avium-intracellulare pneumonia of the right 
upper lobe.  Significantly, at the time of that treatment, it 
was noted that the veteran had been a long-time cigarette 
smoker, with a 120-pack/year history of tobacco abuse.  

The Board acknowledges that, during the course of VA 
outpatient treatment in July 2000, the veteran received an 
"active" diagnosis of chronic obstructive pulmonary disease.  
However, that pathology was in no way linked to the veteran's 
period of active military service.  

The veteran argues that his current respiratory pathology is, 
in fact, the result of exposure to Agent Orange during his 
period of service in the Republic of Vietnam.  In that 
regard, the evidence shows that the veteran served in 
Vietnam, and his exposure to Agent Orange is presumed.  
However, the disability for which service connection is 
currently being sought is not one for which, under the 
applicable law and regulations, service connection may be 
granted on a presumptive basis.  See 38 C.F.R. § 3.309(e) 
(2005).  Accordingly, presumptive service connection based on 
herbicide exposure is not warranted for this disorder. 

The Board acknowledges that, though the above condition is 
not included as a presumptive disease, the veteran may still 
establish service connection for chronic obstructive 
pulmonary disease if the evidence shows that it is, in fact, 
caused by the veteran's exposure to Agent Orange.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, in the case 
at hand, the veteran has failed to demonstrate that his 
current respiratory pathology is any way the result of 
exposure to Agent Orange.  Under the circumstances, the 
veteran's claim for service connection must be denied.  


ORDER

Service connection for chronic obstructive pulmonary disease, 
to include as secondary to exposure to herbicide agents in 
Vietnam, is denied.  



	                        
____________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


